Citation Nr: 1040760	
Decision Date: 10/29/10    Archive Date: 11/04/10

DOCKET NO.  05-37 767	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New 
Hampshire


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for 
lumbar spine strain with degenerative joint disease, L4-5, from 
August 25, 1999 to May 21, 2010.

2.  Entitlement to an initial rating in excess of 40 percent for 
lumbar spine strain with degenerative joint disease, L4-5, from 
May 21, 2010.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1956 to March 1959.

This matter comes before the Board of Veterans' Appeals (Board) 
from a December 2004 rating decision of a Department of Veteran's 
Affairs (VA) Regional Office (RO) in Bay Pines, Florida.  

This claim was previously remanded by the Board in January 2008 
for compliance with statutory notice requirements and submission 
of additional records.  The RO has complied with the remand 
directives.  

A June 2010 rating decision increased the rating for the 
Veteran's low back disorder to 40 percent disabling, effective 
May 21, 2010.  The decision also assigned 10 percent ratings for 
bilateral peripheral neuropathies of the lower extremities.  The 
Veteran has not filed a notice of disagreement as to any aspect 
of the grant of service connection for bilateral peripheral 
neuropathies. 


FINDINGS OF FACT

1.  From August 25, 1999 to May 21, 2010, the evidence does not 
demonstrate that the Veteran experienced severe limitation of 
motion of the lumbar spine; severe lumbosacral strain; forward 
flexion of the thoracolumbar spine 30 degrees of less, or 
favorable ankylosis of the entire thoracolumbar spine.   

2.  The evidence does not demonstrate that the Veteran had 
unfavorable ankylosis of the entire thoracolumbar spine at any 
point during the period on appeal. 






CONCLUSIONS OF LAW

1.	For the period from August 25, 1999 to September 26, 2003, the 
criteria for a rating in excess of 20 percent for lumbosacral 
strain are not met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 
4.40, 4.45, 38 C.F.R. § 4.71a, Diagnostic Code 5292 (2002).

2.	For the period from September 26, 2003 to May 21, 2010, the 
criteria for a rating in excess of 20 percent for lumbosacral 
strain are not met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 
4.40, 4.45, 4.71a, Diagnostic Codes 5237 (2009). 

3.	From May 21, 2010, the criteria for a rating in excess of a 40 
percent for lumbosacral strain are not met.  38 U.S.C.A. §§ 1155, 
5107; 38 C.F.R. §§ 4.1, 4.40, 4.45, 4.71a, Diagnostic Codes 5237 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative, if any, of any information, and any medical or 
lay evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet.  App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and (4) VA 
must ask the claimant to provide any evidence in her or his 
possession that pertains to the claim in accordance with 38 
C.F.R. § 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ), as was done in this case.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).

Here, the VCAA duty to notify was satisfied by way of a letter 
sent to the Veteran dated in June 2008 that fully addressed all 
notice elements.

In compliance with the duty to notify the Veteran of what 
information would substantiate his claim, the Veteran was advised 
that VA used a Schedule for Rating Disabilities (Schedule) that 
determined the rating assigned and that evidence considered in 
determining the disability rating included the nature and 
symptoms of the condition, the severity and duration of the 
symptoms, and the impact of the condition and symptoms on 
employment.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent treatment 
records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  Although the Veteran reported that 
he was treated for back symptoms since 1959 from Doctors Milton 
Levine, "Marconi," and R. Ulrich, these physicians had died and 
efforts to obtain their records were not successful.  The VA also 
attempted to contact these physicians, but no response was 
received. 

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  The RO has obtained the service treatment records, VA 
outpatient treatment records and private medical records.  
Additionally, the Veteran was afforded VA examinations in August 
2004 and May 2010.  Neither the Veteran nor his representative 
has identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, no 
further notice or assistance to the Veteran is required to 
fulfill VA's duty to assist the Veteran in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 
1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).



Merits of the Claim

The Veteran was granted service connection and assigned a 20 
percent disability rating for lumbar spine strain with 
degenerative joint disease in a December 2004 rating decision.  
The rating was effective August 25, 1999.  The Veteran disagreed 
with this rating, alleging that his symptoms warranted a higher 
rating.  The RO issued another decision in June 2010, in which it 
granted a 40 percent rating effective May 21, 2010.  After 
careful review of the record, the Board finds that the 
preponderance of the evidence is against the claim for a higher 
rating during the period on appeal and the Veteran's claim is 
denied.  

Disability ratings are determined by application of a schedule of 
ratings, based on average impairment of earning capacity.  
Separate codes identify the various disabilities.  38 U.S.C.A. § 
1155; 38 C.F.R. Part 4.

The percentage ratings contained in the Schedule represent, as 
far as can be practicably determined, the average impairment in 
earning capacity resulting from diseases and injuries incurred or 
aggravated during military service and the residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 
4.1 (2009).  Separate diagnostic codes identify the various 
disabilities.  

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2009).  

In considering the severity of a disability it is essential to 
trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 
4.41 (2009).  Consideration of the whole recorded history is 
necessary so that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. 
App. 282 (1991).  

In order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the Veteran's condition.  Schafrath v. Derwinski, 1 
Vet. App. 589, 594 (1991).  In cases such as this in which the 
Veteran has appealed the initial rating given at the time service 
connection is established, in assigning the initial rating, the 
Board must consider the propriety of assigning one or more levels 
of rating, referred to as "staged" ratings, from the initial 
effective date forward, based on evidence as to the severity of 
disability.  See Fenderson v. West, 12 Vet. App. 119, 126-7 
(1999).

In DeLuca v Brown, 8 Vet. App. 202 (1995), the Court held that 
codes that provide a rating on the basis of loss of range of 
motion mandate consideration of 38 C.F.R. §§ 4.40 and 4.45 
(regulations pertaining to functional loss and factors of joint 
disability attributable to pain).  To the extent possible, the 
degree of additional loss due to pain, weakened movement, excess 
fatigability, or incoordination should be noted.

With respect to the applicable law, effective September 23, 2002, 
VA revised the criteria for diagnosing and evaluating 
intervertebral disc syndrome.  67 Fed. Reg. 54,345 (Aug. 22, 
2002).  Effective September 26, 2003, VA revised the criteria for 
evaluating general diseases and injuries of the spine.  68 Fed. 
Reg. 51,454 (Aug. 27, 2003).  Here either the old or new rating 
criteria may apply, although the new rating criteria are only 
applicable since their effective date.  VAOPGCPREC 3-2000.

Prior to September 2003, the regulations provided a 20 percent 
rating for moderate limitation of motion and a 40 percent rating 
for severe limitation of motion of the lumbar spine.  See 38 
C.F.R. § 4.71a, Diagnostic Code 5292 (effective prior to 
September 26, 2003).

Effective September 26, 2003, the general rating formula for 
disease and injures of the spine, specifically, with or without 
symptoms such as pain (whether or not it radiates), stiffness, or 
aching in the area of the spine affected by residuals of injury 
or disease, provides as follows:

A 20 percent rating is assigned for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater than 
60 degrees, or the combined range of motion of the thoracolumbar 
spine not greater than 120 degrees, or muscle spasm or guarding 
severe enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.

A 40 percent rating is assigned for forward flexion of the 
thoracolumbar spine 30 degrees or less, or favorable ankylosis of 
the entire thoracolumbar spine.  A 50 percent rating is warranted 
for unfavorable ankylosis of the entire thoracolumbar spine and 
unfavorable ankylosis of the entire spine is rated at 100 
percent.

Note (1) to the rating formula specifies that any associated 
objective neurologic abnormalities, including, but not limited 
to, bowel or bladder impairment, should be separately evaluated 
under an appropriate diagnostic code.

Note (2): (See also Plate V.)  For VA compensation purposes, 
normal forward flexion of the thoracolumbar spine is 0 to 90 
degrees, extension is 0 to 30 degrees, left and right lateral 
flexion are 0 to 30 degrees, and left and right lateral rotation 
are 0 to 30 degrees.  The combined range of motion refers to the 
sum of the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.  The normal 
combined range of motion of the thoracolumbar spine is 240 
degrees.  The normal ranges of motion for each component of 
spinal motion provided in this note are the maximum that can be 
used for calculation of the combined range of motion. 

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of         the spine, 
the range of motion of the spine in a particular individual 
should be considered normal for that individual, even though it 
does not conform to the normal range of motion stated in Note 
(2).  Provided that the examiner supplies an explanation, the 
examiner's assessment that the range of motion is normal for that 
individual will be accepted. 
 
Note (4): Round each range of motion measurement to the nearest 
five degrees. 

Note (5): For VA compensation purposes, unfavorable ankylosis is 
a condition         in which the entire thoracolumbar spine, or 
the entire spine is fixed in flexion or extension, and the 
ankylosis results in one or more of the following: difficulty 
walking because of a limited line of vision; restricted opening 
of the mouth and  chewing; breathing limited to diaphragmatic 
respiration; gastrointestinal symptoms due to pressure of the 
costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial 
or cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching. Fixation of a spinal segment in 
neutral position (0 degrees) always represents favorable 
ankylosis. 

Ankylosis is "immobility and consolidation of a joint due to 
disease, injury, or surgical procedure."  Colayong v. West, 12 
Vet. App. 524 (1999) (citing DORLAND'S ILLUSTRATED MEDICAL 
DICTIONARY (28th Ed. 1994) at 86).

For the thoracolumbar spine, normal range of motion is defined as 
flexion from 0 to 30 degrees; extension from 0 to 90 degrees; 
lateral flexion to 30 degrees in either direction; and rotation 
to 30 degrees in either direction.  See 38 C.F.R. § 4.71a, Plate 
V.

The Veteran's service treatment records include a February 1958 
radiographic study which showed a slight scoliosis.  The Veteran 
was placed on limited duty profile in January 1959.  His 
separation examination dated in December 1958 reflects is silent 
for any back symptoms or findings, other than the x-ray 
mentioned. 

An October 1999 VA radiographic study found degenerative changes 
of the lumbar spine.  In a February 2001 statement in support of 
claim, L.S. stated that the Veteran had been discharged from 
military duty complaining of severe back pains and that he was 
unable to perform "easy tasks." E.S., the Veteran's spouse, 
reported that she met the Veteran in 1968, and that the Veteran 
had back pain which he attributed to "an accident" while he was 
on active military duty.  She related that the Veteran had back 
pain which varied in severity, but there were weeks that his back 
pain was more severe than previously. 

The Veteran underwent a VA examination in August 2004.  A 
physical examination revealed tenderness and pain on palpation of 
the lumbar spine.  The ranges of motion were flexion to 50 
degrees, extension to 30 degrees, lateral flexion to 15 degrees, 
and bilateral rotation to 30 degrees.  There was tightness and 
pain on all ranges of motion.  The examiner diagnosed 
degenerative changes to the lumbar spine with disc narrowing.  

Treatment records from October 2008 show no change in the 
Veteran's chronic low back pain.  He denied and bowel or bladder 
dysfunction.  

In April 2009, the medical records show continued complaints of 
mild lower back pain.  Records from September 2009 also show 
complaints of achiness and pain intermittently in the leg and 
lower back.  The Veteran was able to continue walking and 
exercising, as well as skiing during the winter.  

In February 2010, treatment records show that the Veteran's back 
problems have been stable since September.  New medication has 
helped control his pain.  
 
The Veteran underwent a VA examination in May 2010.  The Veteran 
provided a history of decreased motion, stiffness, weakness, 
spasms, and sharp, severe, constant, radiating pain.  The Veteran 
also stated that during flare-ups, he had a complete limitation 
of motion and function.  

A physical examination of the spine revealed no gibbus -kyphosis, 
list, lordosis, scoliosis, or ankylosis.  The Veteran has spasms, 
guarding, pain with motion and tenderness.  Ranges of motion were 
flexion to 20 degrees, extension to 0 degrees, bilateral flexion 
to 5 degrees, right lateral rotation to 5 degrees and left 
lateral rotation to 10 degrees.  There was objective evidence of 
pain on all ranges.  

The Veteran's symptomology prior to May 21, 2010 does not warrant 
a rating in excess of 20 percent pursuant to the rating criteria 
in effect in 1999.  The evidence does not show severe lumbosacral 
strain or severe limitation of motion of the lumbar spine.  
38 C.F.R. § 4.71, Diagnostic Codes 5292, 5295 (1999-2002).  While 
lay witnesses have reported the Veteran's then-subjective 
complaints, their descriptions do not indicate that the Veteran 
had such back symptoms that would warrant a finding of such 
incapacitation amounting to "severe" impairment, 
notwithstanding the description of L.S.  

Similarly, the Veteran has not shown entitlement to a higher 
rating under the amended criteria.  Under the General Rating 
Formula for Diseases and Injuries of the Spine, the Veteran has 
not shown entitlement to a rating in excess of 20 percent, prior 
to May 21, 2010.  The August 2004 VA examination report shows 
that the Veteran could flex his spine to 50 degrees.  There is no 
evidence of forward flexion of 30 degrees or less of favorable 
ankylosis of the thoracolumbar spine in order to warrant a 40 
percent disability rating under Diagnostic Code 5237.  38 C.F.R. 
§ 4.71, Diagnostic Code 5237 (2009).

The Veteran also has not shown entitlement to a rating in excess 
of 40 percent from May 21, 2010 under the amended criteria.  The 
May 2010 VA examination report record shows that the Veteran 
could flex his spine to 20 degrees.  There is no evidence of 
unfavorable ankylosis of the entire thoracolumbar spine in order 
to warrant a 50 percent disability rating under Diagnostic Code 
5237.  38 C.F.R. 4.71a, Diagnostic Code 5237 (2009).

Similarly, under the criteria effective in 1999, the Veteran is 
also not entitled to a rating in excess of 40 percent, as the 40 
percent rating is the maximum rating under those criteria, 
without evidence of ankylosis.  38 C.F.R. 4.71a, Diagnostic Code 
5295 (1999).

The Veteran also has not shown entitlement to a rating in excess 
of 40 percent, from May 21, 2010.  The May 2010 VA examination 
shows that the Veteran could flex his spine to 20 degrees.  There 
is no evidence of unfavorable ankylosis of the entire 
thoracolumbar spine in order to warrant a 50 percent disability 
rating under Diagnostic Code 5243.  

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with the 
negative evidence to otherwise warrant a favorable decision.


ORDER

Entitlement to an increased rating in excess of 20 percent for 
lumbosacral strain with degenerative joint disease, L4-L5 for the 
period from August 25, 1999 to May 21, 2010 is denied.

Entitlement to an increased rating in excess of 40 percent for 
lumbosacral strain with degenerative joint disease, L4-L5, from 
May 21, 2010 is denied.




____________________________________________
Vito A. Clementi 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


